Citation Nr: 0008342	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for presumed ocular 
histoplasmosis syndrome (POHS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the RO.

This case was previously before the Board in July 1998 and 
February 1999, and was on both occasions remanded to the RO.  
The case was most recently returned to the Board in July 
1999.

In November 1999, following the veteran's submission of 
additional evidence, the Board contacted an independent 
medical expert for purposes of obtaining an opinion as to the 
onset and etiology of the disability at issue.  See 
38 U.S.C.A. § 5109 (West 1991); 38 C.F.R. § 20.901(d) (1999).  
That opinion was received at the Board in December 1999, and 
the veteran and his representative were provided with a copy 
later that same month.  Although they were initially informed 
that they had 60 days within which to respond to the new 
evidence, an extension of the time for response, to March 4, 
2000, was subsequently granted on January 7, 2000.  The 
veteran submitted additional evidence and argument in 
February 2000, and his representative submitted a brief on 
appeal in March.

The issue on appeal has been characterized as entitlement to 
service connection for histoplasmosis with bilateral 
blindness.  It appears clear from the record, however, that 
service connection is being sought for what is better 
described as POHS.  Accordingly, and for purposes of clarity, 
the Board has characterized the issue on appeal as set forth 
above.

This appeal has been advanced on the Board's docket by reason 
of serious illness and financial hardship.  See 38 U.S.C.A. 
§ 7107(a)(2)(B) (West Supp. 1999).  The veteran has waived 
his right to have the RO review the additional evidence 
received since the time of the RO's last review of the case 
in June 1999.  See 38 C.F.R. § 20.1304(c) (1999).


FINDING OF FACT

POHS is not attributable to the veteran's period of active 
military service.


CONCLUSION OF LAW

The veteran does not have POHS that was incurred or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was born in Mount Vernon Springs, North Carolina, 
on November 22, 1933.  Prior to service, he lived in 
Jamesville, North Carolina, and went to college for two years 
in Greenville, North Carolina.  He entered onto active 
service in Raleigh, North Carolina, and served honorably in 
the United States Air Force from October 7, 1954, to July 8, 
1956.  In February and March 1955, he spent time in 
Harlingen, Texas.  He was discharged from service at Olmstead 
Air Force Base, Middletown, Pennsylvania, where he was 
stationed for about 15 months.

The veteran alleges that he had symptoms of "burning and 
blinking eyes" in service, and says that he was first fitted 
with glasses during his period of active military duty.  
However, with the exception of myopia, which was noted at the 
time of his entry into service, his service medical records 
appear to be negative for any complaints of, or treatment 
for, a chronic eye disorder.  His visual acuity at entry into 
service was 20/25 in the right eye and 20/30 in the left eye, 
with both eyes correctable to 20/20.  It was recommended that 
he wear corrective lenses while flying.  His visual acuity at 
the time of discharge from service was 20/25, bilaterally, 
correctable to 20/20.  It was noted at that time that he had 
been wearing glasses for myopia for one year, and that he had 
"no difficulty when glasses [were] utilized."

The veteran has indicated that he returned to North Carolina 
after service, where he worked in his father's lumber 
business until the fall of 1956, when he entered his junior 
year at East Carolina College in Greenville, North Carolina.  
He says that he immediately began to have problems with 
blurred vision, and the record contains statements from 
relatives and acquaintances which reflect that he wore a 
patch over his left eye during the winter and spring quarters 
of the 1956-57 school year, and also during the 1957-58 
school year.  His wife says that he was blind in his left eye 
when she met him in 1959, but that his right eye vision was 
"fine" until August 1991.

Although the veteran has reported that he was treated for 
visual difficulties approximately two months after his 
separation from service, the earliest treatment records 
available are those from Banks Anderson, M.D., which show 
that the veteran was seen at Duke Hospital on June 21, 1957, 
for treatment of central retinopathy of the left eye with a 
dense scar.  His visual acuity at that time was noted to be 
20/15 in the right eye, and 20/50+2 in the left eye.  He was 
followed by Dr. Anderson until December 1957, when his visual 
acuity was noted to be 20/15 in the right eye, with no 
evidence of inflammatory reaction, and 20/70 in the left eye 
with best correction.  The next available records, relating 
to an examination conducted for insurance purposes on 
February 17, 1961, reflect findings of a perimacular scar due 
to inactive chorioretinitis with a 15-degree central scotoma 
in the left eye.  His visual acuity was noted to be 20/20 in 
the right eye, and 20/200 in the left eye.  Thereafter, no 
further treatment or examination is documented until August 
1991, when the veteran underwent laser photocoagulation of 
the right eye.  As of November 12, 1991, his visual acuity 
was 20/400 in the right eye and 20/800 in the left eye.  As 
of November 29, 1993, he was able to count fingers at six 
feet with the right eye, and to count fingers at eight feet 
with the left eye.  The diagnosis is that he has POHS of both 
eyes.

The record contains several statements from physicians 
pertaining to the etiology of the veteran's POHS.  In 
September 1995, Jeffrey S. Taylor, M.D., a physician at the 
Wilson-Carolina Eye Center, stated, "I suspect that [the 
veteran] acquired his presumed ocular histoplasmosis when 
stationed in Pennsylvania."  In August 1997, Dr. Taylor 
stated, "I believe [the veteran] has had [POHS] since 1957 . 
. . ."  He added, "Incidentally, this is not known to be 
particularly endemic in North Carolina and it can lie dormant 
for some time before showing up as symptoms of blindness."

In September 1996, Charles L. Baltimore, Jr., M.D., a 
physician at the Washington Eye Clinic in Washington, North 
Carolina, indicated that ocular histoplasmosis is thought to 
be contracted from exposure to bird droppings and soil.  Dr. 
Baltimore, while reporting that he had no way of answering 
the question of whether the veteran's loss of vision was 
service connected, stated, "[C]ertainly during our military 
training, most of us experienced close proximity to soil."

In May 1998, Linda J. Margulies, M.D., Chief of the 
Ophthalmology Section, Veterans Affairs, Northern California 
Health Care System, reviewed the veteran's file for purposes 
of preparing an advisory opinion.  She stated,

	The highest density of histoplasmosis is in 
the Ohio-Mississippi River valley of the 
United States. . . . The typical triad of 
symptomatic ocular involvement consists of 
choroidal neovascularization of the macula, 
scattered atrophic chorioretinal scars, and 
peripapillary optic nerve changes. . . . 
These active neovascular macular lesions are 
generally a late complication of the disease, 
and characteristically occur in adult life 
some 10 to 20 years after the primary 
infection.

	Histoplasmosis is not known to be endemic in 
either North Carolina where the veteran grew 
up, or in Pennsylvania where the veteran was 
on active duty.  However, cases of ocular 
histoplasmosis have certainly been observed 
to occur in both of these states, though not 
in high frequency.  Thus, an individual could 
acquire a primary histoplasmosis infection 
while living in either of these states or in 
other nonendemic areas of the United States.

	[T]he ocular complications of choroidal 
macular neovascularization generally start to 
occur 10 to 20 years after the primary 
infection.  As the veteran first developed 
his ophthalmic macular involvement from the 
disease only several months after he was 
discharged from the military, it makes it 
less likely that the veteran acquired his 
primary infection while on active duty.

Later in May 1998, James C. Orcutt, M.D., Ph.D., a VA 
Ophthalmology Consultant in Primary and Ambulatory Care, 
commented on the opinion offered by Dr. Margulies.  Dr. 
Orcutt stated,

I am attaching [Dr. Margulies' report] with 
which I completely agree.  Histoplasmosis is 
primarily endemic to the Mississippi and Ohio 
River Valley, and while any individual may 
contract histoplasmosis, Pennsylvania is not 
an endemic area and the time duration between 
discharge and onset of symptoms suggests this 
is not a causal relationship.

In July 1998, Dr. Taylor also commented on the opinion by Dr. 
Margulies.  Dr. Taylor stated,

	Whereas, [Dr. Margulies] states that the 
ocular complications of choroidal macular 
neovascularization generally start to occur 
10 to 20 years after the primary infection, 
that is a statistical comment and in no way 
rules out the likelihood that [the veteran] 
developed his histoplasmosis while in the 
service.  I believe his claim to be 
legitimate.

In September 1998, Mark W. Scroggs, M.D., a physician at the 
Washington Eye Clinic (a practice involving Dr. Baltimore), 
concluded that the veteran had had POHS since the 1950's.  
Dr. Scroggs then stated, 

	It is my understanding that [the veteran] was 
in the Air Force in the mid 1950's and that 
very soon after discharge or while he was in 
the service he developed blurred vision.

	Although it is accepted that visual loss in 
the presumed ocular histoplasmosis occurs 
often decades after contracting the disease, 
I could find no evidence . . . which state[s] 
that it is not possible to develop visual 
loss shortly after contracting the disorder.  
Therefore, I see no evidence that refutes 
[the veteran's] claim that he could have 
developed his presumed ocular histoplasmosis 
while in the service.

In February 1999, Eric A. Postel, M.D., an Assistant 
Professor of Ophthalmology at Duke University, considered the 
question of whether the veteran could have acquired POHS and 
developed ocular complications within a two-year period.  Dr. 
Postel stated,

	Admittedly, I have not found much information 
regarding this possibility.  The typical 
teaching is that ocular symptoms and visual 
loss occur many years after the initial 
infection.  Interestingly, however, in a 
recent . . . article . . . Callanan reported 
reactivation of inflammatory lesions in 
ocular histoplasmosis in twelve patients, and 
he noted that in one of these patients, 
typical subretinal choroidal 
neovascularization developed eight months 
after the onset of symptoms.  Remember, 
however, that these were reactivations.

	I'm sorry I can't help you much more than 
that.

In August 1999, David Callanan, M.D., a physician with Texas 
Retina Associates, stated,

	There is no good epidemiological data that 
would indicate how long it takes to acquire 
the chorioretinal scars following inhalation 
of the spores. . . . What is unknown in any 
given patient is how long the disease has 
been present once you see chorioretinal scars 
in the back of the eye.  The majority of the 
patients who have scars in the back of the 
eye are symptomatic [sic] and have 20/20 
vision.  It is only with a dilated 
examination that the chorioretinal scars are 
noted.

	In addition, it is unclear at this point how 
much time typically passes between 
development of the scars and any subsequent 
reactivation or development of 
neovascularization.  We have seen patients 
younger than 20 years of age with both 
reactivation and choroidal 
neovascularization.  It is impossible to 
determine whether they initially contracted 
the disease two years or twenty years prior 
to their initial symptoms.

	I think that it is impossible at this point 
to rule out the possibility of someone 
acquiring an infection and becoming 
symptomatic within a period of two years.  
There is no scientific evidence that would 
suggest that a predetermined amount of time 
has to pass before a patient can become 
symptomatic.

	In summary, it is not possible for anyone to 
determine how much time has elapsed in a 
patient with ocular histoplasmosis syndrome 
between initial infection and subsequent 
ocular symptoms.

In December 1999, an opinion was received from an independent 
medical expert, Thomas R. Friberg, M.D., the Chairman of the 
Research Section of the Macula Society, and Professor of 
Ophthalmology and Chief of the Retina Service at the 
University of Pittsburgh.  After reviewing the veteran's VA 
claims file, including the veteran's service records and the 
opinions offered by other physicians, Dr. Friberg stated,

	It is my best professional opinion that the 
appellant was exposed to the histoplasmosis 
organism many years before he entered into 
the service.  It is extremely unlikely that 
ocular histoplasmosis would manifest only a 
few months to a year after exposure to the 
organism.

	For the record, the first concrete 
documentation of an eye problem was on 
6/24/56 [sic] at which time vision in his 
left eye as measured by Dr. Banks Anderson 
was 20/50 +2.  These changes obviously were 
documented after his active duty.  
Furthermore, burning of the eyes is not a 
symptom of ocular histoplasmosis and there 
are no documented entries in the records 
which suggest that visual loss, a cardinal 
symptom of macular POHS, was present or 
progressing during active duty.

	To a high degree of medical certainty, I 
assert that the appellant acquired the 
original subclinical systemic histoplasmosis 
exposure years before military service while 
living in North Carolina.  Unfortunately, it 
was erroneous for Dr. Taylor to state that 
North Carolina "was not the likely place to 
develop the disease" because he believes 
that POHS has a low prevalence there.  In 
fact, in northeastern North Carolina in and 
around the regions and counties of Jamesville 
and Greenville, North Carolina, are known 
endemic regions.

	While I worked at the Duke Eye Center in the 
Retinal Service, I saw several cases of  
ocular histoplasmosis in patients who grew up 
in North Carolina and lived there all their 
lives.  The supposition that ocular 
histoplasmosis might have been activated by 
moving into an "endemic area" is also very 
unlikely.  If this were true, the many 
patients who moved to "endemic areas" from 
say the western U.S. would be expected to 
develop histoplasmosis shortly thereafter.  
This has not been my clinical experience or 
the experience of my colleagues.

	In fact the appellant had lived in an endemic 
area (northeastern North Carolina) before 
entering the service and was assigned to 
another endemic area during the course of his 
service.  Considering the data provided to 
me, I would estimate that the probability of 
the appellant having actually contracted 
ocular histoplasmosis during his tour of duty 
in Pennsylvania is on the order of less than 
1 or 2%.  It is highly probably (95% level), 
in my best professional opinion, that the 
appellant was exposed to histoplasmosis 
before his tour of duty while growing up in 
an endemic region for histoplasmosis in North 
Carolina.  He would undoubtedly have been 
exposed to the organism in the geographic 
location during his everyday course of 
living, including working in his father's 
lumberyard.  There is also no documentation 
to suggest that the appellant's ocular 
histoplasmosis developed in any manner other 
than the typical subclinical systemic 
infection and later development of ocular 
sequelae.  Hence, the appellant's ocular 
problems were destined to occur regardless of 
where he was assigned to live in the service 
of his country.

This gentleman's visual difficulty was 
emphatically not service connected per the 
documents reviewed.

The veteran has submitted statements and various articles and 
other documents in support of his claim.  He has criticized 
the opinions from Drs. Margulies/Orcutt and Friberg.  Based 
on his own experience with POHS of his right eye, the veteran 
concludes that a disability (a "spot") of his left eye 
likely began sometime during the last six months of active 
service.  He has submitted lay statements from an internet 
bulletin board indicating that a 13-year-old girl was 
diagnosed with POHS in August 1998, and suggesting that 
another veteran was granted service connection POHS at the 
100 percent disability level.  He has also submitted articles 
excerpted from the internet and elsewhere which discuss 
histoplasmosis, and which indicate that the fungus H. 
capsulatum seems to grow best in soils enriched with bird 
manure or bat droppings; that the fungus is endemic to the 
Rio Grande Valley; that Harlingen, Texas, is located in the 
Rio Grande Valley; and that Harlingen is one of the top 12 
birding hot spots in the nation.

II.  Legal Analysis

The veteran contends that service connection should be 
granted for POHS because disability attributable to that 
condition was first manifested during active military 
service.  Alternatively, he contends that, even if disability 
due to POHS was first manifested after service, service 
connection should nevertheless be granted because the 
disability was manifested within one year of his discharge 
from service, and because the primary infection leading to 
POHS occurred during service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

In the present case, the record contains medical evidence 
indicating that the veteran is "legally blind" as a result 
of POHS.  The record also contains medical opinion evidence 
which suggests that he may have become infected with 
histoplasmosis in service.  This evidence, taken together, is 
sufficient to establish that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Turning to the merits of the claim, however, the Board finds 
that the preponderance of the evidence is against it.  The 
weight of the evidence shows that the veteran first suffered 
disability due to POHS subsequent to his discharge from 
active service.  POHS is not a disease or disorder subject to 
presumptive service connection, and the evidence establishes 
that it is more likely than not that the infection leading to 
disability preceded service by several years.

The veteran alleges that he first wore glasses in service, 
and that he experienced problems in service such as "burning 
and blinking eyes."  However, the record does not establish 
that myopia or other in-service difficulties are in any way 
related to subsequently identified problems with POHS.  Dr. 
Friberg, the only physician to address this issue with 
specificity, has opined that burning of the eyes is not a 
symptom of ocular histoplasmosis, that the first concrete 
documentation of a problem was after military service, and 
that there is nothing documented in the record to suggest the 
presence or progression during service of a visual loss 
attributable to ocular histoplasmosis.  Inasmuch as Dr. 
Friberg's opinion is based on a thorough review of the 
record, including the veteran's medical and military history, 
and is supported by a substantive rationale, the Board 
attaches significant weight to his conclusions.  
Consequently, in light of Dr. Friberg's opinion, and in the 
absence of any contrary medical evidence on the issue, it is 
the Board's conclusion that the veteran first suffered 
cognizable disability due to POHS subsequent to his discharge 
from active service.

The Board's conclusion that disability attributable to POHS 
was first manifested after service does not end the matter, 
however.  This is so because the veteran has asserted 
entitlement to service connection on a presumptive basis, and 
because there is evidence in the record which suggests that 
the infection leading to disability may have been incurred 
during active military duty.

As to the first point, the Board notes that POHS is not 
listed as a condition for which presumptive service 
connection may be granted under 38 C.F.R. §§ 3.307 and 3.309 
(1999).  As a result, presumptive service connection for the 
condition is not warranted, even assuming that the condition 
was manifested to a compensable degree within one year of the 
veteran's discharge from service.

As to the second point, it is the Board's conclusion that it 
is more likely than not that the infection leading to the 
veteran's disability preceded service by several years.  The 
Board finds the opinions from Drs. Margulies/Orcutt and 
Friberg very persuasive on this point, inasmuch as the 
opinions are based on a review of the veteran's medical and 
military history and contain a discussion of the medical 
principles involved.  The Board is further persuaded by the 
fact that even those physicians offering opinions to the 
effect that it is possible that the veteran's infection was 
incurred in service, appear to concede that it is unlikely.  
Dr. Scroggs, for instance, while indicating that he could not 
find any evidence to show that it was impossible to develop 
visual loss shortly after infection, acknowledged that "it 
is accepted that visual loss in . . . presumed ocular 
histoplasmosis occurs often decades after contracting the 
disease . . . ."  In a similar manner, Dr. Postel, while 
citing a study which apparently demonstrated that 
"reactivations" of inflammatory lesions could occur over a 
relatively short period, acknowledged that "[t]he typical 
teaching is that ocular symptoms and visual loss occur many 
years after the initial infection."  As for Dr. Taylor, he 
likewise acknowledged that presumed ocular histoplasmosis 
"can lie dormant for some time," though he indicated that 
the likelihood of an in-service infection could not be 
"rule[d] out."  Consequently, in light of the significant 
weight the Board attaches to the opinions by Drs. 
Margulies/Orcutt and Friberg, in view of the statements by 
other physicians which appear to support the conclusion that 
POHS normally manifests itself many years after the initial 
infection, and because the opinions from Drs. Baltimore and 
Callanan offer no real conclusions in this regard (in 
essence, they indicate only that the infection "may or may 
not" have been incurred in service), the Board finds that 
the preponderance of the evidence is against the veteran's 
claim that the infection ultimately leading to disability was 
incurred during his period of active military duty.

The Board has considered whether service connection should be 
granted on the basis of the presumption of soundness, and has 
concluded that it should not.  See 38 U.S.C.A. §§ 1111, 1132 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  The law provides 
that a veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, disorders, diseases, and injuries 
noted at the time of his examination, acceptance, and 
enrollment.  Id.  However, where, as here, the evidence 
establishes that the veteran had a subclinical infection 
prior to service, with no associated disease or disorder 
until after his service discharge, the presumption does not 
apply.  Moreover, in the absence of any showing of a pre-
service disability, disease, or disorder, there is no basis 
on the current record for applying the presumption of 
aggravation.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1999).

In reaching its conclusions on these questions, the Board has 
considered the veteran's written statements and testimony, 
and the various articles and other documents submitted in 
support of his claim.  Following a review of the record, 
however, it is the Board's conclusion that the lay evidence 
offered by the veteran, and the generic articles he has 
submitted, are far outweighed by medical opinions of record 
which are both competent and specific to his case, especially 
the opinions offered by Drs. Margulies/Orcutt and Friberg.

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for POHS.  The appeal is therefore denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

